   Case 1:18-cv-00196-C Document 58 Filed 05/11/20                                     Page 1 of 1 PageID 279



                            IN THE UNITED STATES DISTRICT COURT
                            FOII THE NORTHERN DISTRICT OF TEXAS
                                      ABILENE DIVISION

ITREDERICK WII-BURN.                                          $
lnstitutional ID No. I 9048818-                               $
                                                              $
                            I'laintill.                       ii   CIVIL ACTION NO. I :l S-CV-196-C
                                                              ti   (CONSOLIDATED WITH
                                                              $    CIVIL ACTION NO. 1:19-CV-015-BL)
                                                              $
OFFICER IRONS. er a/..                                        $
                                                              $
                            Defendant.                        $


                 0RI)I|     IT   ACCE PT     IN   (; It IiPOITT ANI)     It   E   ('O1\'I M ENDATI ON
                       OF THE UNITIiD STATE,S MACISTRATE JUDGE,

        The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. No objections were filed. The District Court made an independent examination                           of

the record in this case and reviewed the Magistrate Judge's Report and Recommendation for

plain error. Finding none, the Court ACCEPTS and ADOPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate.

        IT IS THEREFORE ORDERED that Plaintifls complaint and all claims alleged therein

are DISMISSED without prejudice for want of prosecution pursuant to Fed. R. Civ. P.                           4l(b)'

        All relief not expressly          granted and any pending motions are denied.l

        Judgment shall be entered accordingly.

        SO ORI)t.]RF]D

        Dated May      //   . 2o2o

                                                                                      44,7'"
                                                         S          C              INGS
                                                             enl r Uni        States   District   J


rThe Couft no longer requircs authenticated records from Defendant in this case; thu           De       ' motion for an
extension of time lo tlle authenticated records is denied as moot
